The determination of whether a family offense was committed is a factual determination to be resolved by the Family Court (see Matter of Hall v Hall, 45 AD3d 842, 843 [2007]; Matter of Waaldijk-Howell v Howell, 22 AD3d 675 [2005]; Matter of King v Flowers, 13 AD3d 629 [2004]). The Family Court’s credibility determination is entitled to great weight on appeal (see Matter of Hall v Hall, 45 AD3d at 843; Matter of Waaldijk-Howell v Howell, 22 AD3d at 675; Matter of King v Flowers, 13 AD3d at 629). The record supports the Family Court’s determination that the petitioner failed to prove, by a fair preponderance of the credible evidence, that the respondent committed an act constituting a family offense (see Family Ct Act § 832; Matter of Hall v Hall, 45 AD3d at 842-843; Matter of Waaldijk-Howell v Howell, 22 AD3d at 675; Matter of King v Flowers, 13 AD3d at 629). Mastro, J.P., Covello, Eng and Belen, JJ., concur.